Citation Nr: 0708549	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1970 to October 
1971. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a right knee/leg 
condition.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims folder.  


FINDINGS OF FACT

1.  The evidence of record is against a finding that the 
veteran has a current right knee disability which is related 
to a right knee injury incurred in service. 

2.  The evidentiary record does not support a finding that 
arthritis was present within the first post-service year.  


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
right knee injury are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in October 2004, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for residuals 
of a right knee.  That letter informed of the bases of review 
and the requirements to sustain the claim.  Also by the VCAA 
letter, the veteran was requested to submit any pertinent 
evidence in his possession.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the VCAA letter sent to the veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  Records were requested and obtained 
from all indicated sources.  These included VA and private 
medical records, including in particular records of recent VA 
treatment for right knee disability.  All records obtained 
were associated with the claims folder.  Hence, any VA 
development assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  The veteran 
has presented no avenues of evidentiary development that the 
RO has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

The third prong of 38 C.F.R. § 3.159(c)(4)(I), requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection and meets the low threshold requirement that he 
"indicate" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, however, the Board finds that this low 
threshold is not met, since there is no independent factual 
evidence upon which a cognizable medical opinion linking 
current right knee disability to service could be based.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, the Board 
determines that the evidentiary record is adequate, and that 
no medical question remains that would be determinative of 
the veteran's claim.  Rather, the absence of corroborating 
evidence of injury to service or continuity of symptoms from 
service or of some other causal link to service, is 
determinative.  

Therefore, the Board's determination here turns on the 
absence of a basis in VA law to sustain the claim based upon 
the evidence presented and allegations put forth by the 
veteran.  No medical question remains to be answered by a VA 
examination, and hence none is required.  Hence, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim here 
adjudicated, and no further VA examination is necessary.  
38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, supra; cf. 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (independent 
medical evidence required to support medical findings 
underlying the Board's decision).  A remand for further 
examination addressing the claim would thus be inappropriate.  
A remand for an examination based on the veteran's 
allegations is unnecessary and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

By a May 2005 SOC and July 2005 and May 2006 SSOCs, the 
veteran was informed of evidence obtained in furtherance of 
his claim.  These "post decisional" documents issued 
subsequent to the most recently issued VCAA notice letter 
meet the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra. 

The veteran provided testimony addressing his claim at the 
Travel Board hearing in July 2006.  He and his representative 
did further address his claim by statements submitted in the 
course of appeal.  There is no indication that the veteran 
desired to further address his claim, or that such a desire 
remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Any issues as to 
rating or effective date are moot for this claim, for which 
service connection is denied.

II.  Law and Regulations Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
in support of the claim; lay assertions of medical status do 
not constitute competent medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

III.  Claim for Service Connection for Residuals of Right 
Knee Injury

As the veteran conceded in his VA Form 9 submitted in June 
2005, there is no record of treatment for a right knee injury 
in service.  In testimony before the undersigned in July 
2006, the veteran reported a history of right knee twisting 
injury in service in 1971, while stationed in Germany.  As he 
describes the incident, it involved a pallet of ammunition 
that was being maneuvered, on which the veteran caught his 
right foot or leg, thereby twisting his right knee.  He 
testified that this resulted in a popping sound, and pain and 
swelling in the knee.  He said that he received treatment 
including pain medication and something like an ice pack, 
with light duty for a few days after the injury, then a 
return to full duty.  At the hearing he suggested that the 
service medical records may have erroneously stated an ankle 
injury rather than a knee injury.  In his June 2005 VA Form 
9, in contrast, he asserted that someone might have forgotten 
to record the treatment.  

The veteran's service medical records show X-ray evaluation 
for a sprained ankle in April 1971.  The X-ray report clearly 
notes a sprained ankle, with a question of possible fracture 
of the fibula.  

Service separation examinations in March 1971 and August 1971 
provide no finding of injury to the right knee or right knee 
disability, and none is shown upon the veteran's March 1971 
and August 1971 reports of medical history.  In October 1971, 
he completed a form indicating that he had experienced no 
change in his medical condition subsequent to his last 
service separation examination.  

There is no medical evidence in the claims folder to support 
the veteran's contentions that he injured his right knee in 
service or that a right knee condition, manifested by pain or 
other dysfunction, has persisted from service until the 
present.  VA treatment records do not show any complaints, 
findings, treatments, or diagnoses of any right knee 
disability for over three decades after his separation from 
active service in October 1971.  

VA treatment records within the last three years show some 
findings of disability, and include an assessment variously 
of arthritis or arthralgia of the right knee.  

While it was noted by the veteran's representative at his 
July 2006 hearing that the veteran is apparently a physical 
therapist, and may to that extent be qualified as a medical 
practitioner, this does not change the fact that any 
statement by the veteran regarding a claimed injury or 
disability in service, to support a claim for service-
connection for that disability, is an inherently self-serving 
statement.  The U.S. Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board does not have any reason to doubt the sincerity of 
the veteran's recollection as to events in service, 
especially as to his assertion that he injured his knee at 
some point.  However, the important question before us is 
whether such an in-service injury was the source of the 
currently claimed disability.  In that regard, the absence of 
any documented evidence of the injury, or of continuous and 
chronic residual disability thereafter, causes the Board to 
discount the relative probative value of his opinion as to 
causation of present disability in service. 

The Board also finds the weight of the evidence against the 
possibility that the in-service X-ray examiner in April 1971 
would have mistaken a right knee for a right ankle on the X-
ray report.  This is particularly the case where, as here, 
the right ankle and possible fibular fracture are clearly 
noted on that report.  

Hence, the Board finds that the weight of the evidence in 
this case is against the incurrence of any chronic disability 
of the right knee in service, and against any causal link 
between service and the currently claimed right knee 
disability  Moreover, there is no evidence of arthritis of 
the right knee within the first post-service year, to support 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of right knee injury is 
denied. 



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


